McCORMICK, Justice
(concurring specially) .
I concur in the court’s opinion. It applies the consent requirements of our adoption statute in a manner consistent with the court’s prior interpretations of the statute, and I believe those interpretations are correct.
However, I regret the anomalous, inequitable and unwise double standard created by the statute. Under Code § 600.3 a noncustodial parent who provides materially for a child is given an absolute right to veto an adoption by a stepparent without regard to the best interest of the child. In all other stepparent adoption cases the noncustodial parent lacks veto power and the decisions depend on balancing the triangulation of interests involved, with paramount concern for the best interest of the child. In re Adoption of Keithley, 206 N.W.2d 707, 712 (Iowa 1973); In re Adoption of Clark, 183 N.W.2d 179, 182-184 (Iowa 1971).
This inconsistent approach cannot fairly be justified by its basis. Existence of the veto power is dictated by the economic situation of the parties and not by what is best for the child. I believe there are sufficient protections of the rights of natural parents in our law without giving a noncustodial parent the absolute right to veto a stepparent adoption because of a court-imposed support obligation. The Keithley and Clark cases are illustrative. The noncustodial parent successfully resisted adoption in those cases despite lack of veto power. Moreover, when the veto power is not involved, the court may focus upon the merits of the proposed adoption and grant it where appropriate despite resistance by the noncustodial parent. See In re Adoption of Harris, 219 N.W.2d 526 (Iowa 1974), separately filed this date.
I encourage the legislature to change the statute to eliminate the absolute power of a noncustodial parent to veto a proposed adoption by a stepparent. I do not intimate any view as to what the result should be in the present case if such veto power did not exist.